Citation Nr: 1801424	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to July 1986; he also had a period of active duty for training from June 1983 to August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The Board remanded this case in June 2014 and June 2017 for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.


FINDING OF FACT

A chronic bilateral leg disability was not present during the Veteran's active service, an organic lower extremity neurological disorder was not manifest to a compensable degree within one year of separation from active duty, and the evidence preponderates against finding that lower extremity peripheral neuropathy is causally related to either active service or any incident therein, or to any service-connected disability.


CONCLUSION OF LAW

A chronic bilateral leg disability was not incurred or aggravated during active service, a lower extremity neurological disorder may not be presumed to have been so incurred, and a bilateral leg disorder is not causally related to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain disabilities, such as arthritis and an organic disease of the nervous system, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks entitlement to service connection for a chronic bilateral leg disability.  In pertinent part, it is contended that bilateral lower extremity peripheral neuropathy is in some way causally related to his active duty service.

The Board observes that the issue of entitlement to service connection for a hip disorder was withdrawn in March 2015.  

The Veteran's July 1982 reserve service treatment records are notable for diagnosis of left knee bursitis.  He was provided physical therapy.  A July 1983 service treatment record notes complaints of hip pain that radiated into the left leg accompanied by testicular pain.  The impression was a left hip strain.  In January 1986 the appellant was seen for complaints of right thigh pain.  The claimant was treated with Motrin.

The service treatment records, to include a July 1986 separation examination, note no other complaints of a lower extremity disorder to include no complaints of an organic neurological disorder.  The Veteran's medical treatment records do not reveal any manifestation of a compensable chronic neurological disability affecting either leg within one year of his discharge from active duty.

A February 2010 letter from Dr. G.C. notes that the Veteran complained of low back pain that radiated down his right leg since slipping on the ice in 2001.  The letter did not diagnose a chronic bilateral leg disability, noting only that the Veteran presented with multiple joint pains due to osteoarthritis, and a functionally short left leg.  The record does not reflect nor does the Veteran argue that his functionally short left leg is related to active duty service.

The Veteran was diagnosed with type II diabetes mellitus with bilateral lower extremity peripheral neuropathy in February 2010.

The Veteran was evaluated in July 2011 for complaints of a four day history of left knee pain.  Further examination revealed a minimal meniscal tear and mild osteoarthritis which was noted as not clinically significant.

In March 2013, the Veteran was diagnosed with osteoarthritis in both knees.

During his July 2013 hearing, the Veteran testified that he lost all sensation in his legs in January 2010, as he attempted to lift a client at work while employed as a certified nurse assistant. 

The Veteran was afforded a VA examination in June 2017 to address any relationship between any diagnosed lower extremity disorder and service.  The examiner reviewed the Veteran's service treatment records as well as his post-service medical history.  The examiner noted the March 2013 diagnosis of osteoarthritis in both knees, and opined that osteoarthritis was age related, and not related to any incident, injury or condition that occurred in active duty service.  The examiner also confirmed the December 2011 MRI finding that the minimal tear in the posterior horn of the medial meniscal cartilage of the Veteran's left knee was not clinically significant.  

The June 2017 VA examiner further noted that the Veteran reported a work related injury to his right foot in 2000.  In May 2016, the Veteran was diagnosed with compressive neuropathy of the right peroneal nerve at the fibular head.  The examiner found that these symptoms began after a work injury which occurred 15 years after service.  Thus, the VA examiner opined that it was less likely that the compressive neuropathy of the Veteran's right peroneal nerve as the fibular head was related to his active duty service.

Finally, the June 2017 VA examiner evaluated the Veteran's February 2010 diagnosis of bilateral lower extremity peripheral neuropathy, noting that subsequent to this finding it was found that the appellant's blood sugars were elevated and he was thus diagnosed with diabetic peripheral neuropathy.  The VA examiner opined that the Veteran's lower extremity peripheral neuropathy was due to diabetes which was less likely than not related to military service.  For the foregoing reasons, the Board agrees.

Accordingly, the Board finds that the preponderance of the evidence is against the elements necessary for service connection.  As such, the Board concludes that service connection for a chronic bilateral leg disability is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a chronic bilateral leg disability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


